Zane, C. J.,
dissenting.
While I am of the opinion that a man who has a lawful wife commits a crime against her by entering into polygamy, I do not think that section 1156 of the Laws of Utah, quoted in the opinion of the court, should be applied in the trial of a person charged with a crime against the laws of the United States. In the case of U. S. v. Reid, 12 How., 361, Chief Justice Taney, in delivering the opinion of the court, said: “But it could not be supposed, without very plain words to show it, that Congress intended to give the states the power of prescribing the rules of evidence in trials of offenses against the United States; for this construction would in effect place the criminal j urisprudence of one sovereignity under the control of another. It is evident that such could not be the design of this act of Congress, and that the statute of "Virginia was not the law by which the admissibility of Clements as a witness ought to have been decided.” If the court could not presume “that Congress intended to give to the states the power of prescribing rules of evidence in trials of offenses against the United States,” for the reason that “it would in effect place the criminal jurisprudence of one sovereignty under the control of another,” ought -the court to assume that Congress intended to give to the territories power to prescribe such rules of evidence in the trial of United States criminal cases? Such territories are not *611even sovereignties, but possess only sucb powers as Congress bas conferred upon them. The objection to the exercise of such powers by a state legislature applies with greater force to their exercise by a territorial legislature. Congress may expressly provide that the United States and territorial courts shall observe in the trial of United States cases the rules of pleading, practice, and evidence prescribed by state or territorial legislatures for the trial of state or territorial cases. By such action, Congress gives to such state or territorial laws the force and effect of laws of the United States. But the delegation by Congress to such legislatures of its authority to make such laws will not be presumed to have been intended. Congress may authorize the people of a territory to make laws, and the state legislature may confer upon the people of a city that authority. But while Congress may authorize the people of a territory to make laws for themselves, and to govern those coming within the territorial jurisdiction, it will not authorize them to make laws for the people of the United States; and so the legislature of a state may give to the people of a city power to pass ordinances for themselves, but not for the people of the state. This point was not considered by the court in the case of U. S. v. Bassett, ante, p. 131. Nor do I think that the statute enacted by the territorial legislature, specifying the grounds upon which indictments may be set aside, applies to this case. The authorities bearing on this question are cited in the dissenting opinion in U. S. v. Jones, ante, p. 555 I am of the opinion that the fact that the indictment was found solely upon the testimony of an incompetent witness constituted a sufficient ground to quash it. I dissent from the judgment of the court.